 MACK MANUFACTURING CORPORATION209within the State, including General Electric, WestinghouseElectric, and Graybar Companies, During this same period,all the Respondent's sales, valuedin excessof $ 125,000 during1951, were made to its members, most of whom are local ruralconsumers.While the Board has heretofore asserted jurisdiction over theRespondent on the basis of commerce facts then before it, 1 webelieve, upon consideration of the above-mentioned facts andthe entire record herein, that the Respondent's operations areessentially local in character and that, while not entirelyunrelated thereto, they do not have a sufficient impact uponinterstate commerce to warrant the exercise of jurisdiction. 2Accordingly, we find that it will not effectuate the policies ofthe Act to assert jurisdiction in the instant proceeding, and weshall therefore dismiss the complaint in its entirety. 3[The Board dismissed the complaint.]'Case No. 16-RC-810. (Not reportedin printedvolumes of Board Decisions.)2Inter-County Rural Electric Cooperative Corporation. 106 NLRB 1316; Coles-MoultrieElectric Cooperative, 107 NLRB No. 18.3Member Murdock disagrees with the dismissal on jurisdictional grounds for thereasonsstated in his dissent in the Inter-CountyRuralElectric Cooperative case but, consideringhimself bound by the majoritydecisiontherein, has signed this opinion.MACK MANUFACTURING CORPORATIONandINTERNA-TIONAL UNION, UNITED PLANT GUARD WORKERS OFAMERICAMACK MANUFACTURING CORPORATIONandAMALGAM-ATED PLANT GUARDS, LOCAL 504, AFFILIATED WITHINTERNATIONAL UNION, UNITED PLANT GUARD WORK-ERS OF AMERICA, Petitioner. Cases Nos. 4-CA-854 and4-RC-1665.1 November 25, 1953DECISION AND ORDEROn August 10, 1953, Trial Examiner Sidney Lindner issuedhis Intermediate Report in the complaint proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease anddesist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the IntermediateReport and a supporting brief.'In the representation case, involving the same categories of employees concerned in thecomplaint case, a Decision and Direction of Election issued on October 17, 1952 (not reportedin printed volumes of Board Decisions) and a certification on November 6, 1952. The repre-sentation case was incorporated by reference in the complaint proceeding. It is herewithfurther consolidated for purposes of supplemental decision and order.107 NLRB No. 59. 2 10DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions andbrief, and the entire record in these cases, and hereby adoptsthe findings, conclusions, and recommendations of the TrialExaminer to the limited extent that they are consistent withthis Decision and Order.The complaint alleges, and the Trial Examiner found, thatthe Respondent, on and after March 16, 1953, unlawfully refusedto bargain with Amalgamated Plant Guards, Local 504, UPGWA,the certified bargaining representative of the Respondent'sguards. The Respondent contends in its exceptions, as it did inthe representation case, that Local 504 UPGWA is "directlyor indirectly" affiliated with Local 677 UAW-CIO, which admitsnonguards to membership, and asserts that the Board's certifi-cation of Local 504 UPGWA is therefore invalid under Section9 (b) (3) of the Act.2Upon reexamination of the entire record in the representationproceeding and full consideration of the supplemental factsstipulated in the complaint case, we find merit in the Re-spondent's exceptions. The pertinent facts are set forth below.Local 167 UAW-CIO represents the Respondent's productionandmaintenance employees at the Allentown, Pennsylvania,plant here involved. By letter, dated May 29, 1952, Gerber,regionaldirectorofUAW, wrote McGahey, president ofUPGWA, thatthe guards had expressed a desire to organizewithin UPGWA 3 and that Gallina, a Local 677 committeeman,had offered full cooperation in the organization of the guards.Gerber requested that application cards be forwarded to Gallinaand suggested direct communication with Gallina and the ar-ranging for an immediate meeting of UPGWA.On June 2 McGahey wrote Gallina, referring to Gerber'sletter and stating that, as immediate action appeared impera-tive, he (McGahey) was advising Pacosz (regional director ofUPGWA) to contact Gallina. McGahey's letter also enclosedapplication cards and some union publications, set forth certainstructural facts about the Union, and advised Gallina to contacthim if anything arose before Gallina heard from Pacosz.2Section 9 (b) (3) provides in pertinent part:.no labor organizationshall becertified as the representative of employees in abargaining unit of guards if such organization admits to membership, or is affiliateddirectly or indirectly with an organization which admits to membership, employeesother than guards.3For the origin of UPGWA, see Chrysler Corporation, 79 NLRB 462, and InternationalHarvesterCompany, 81 NLRB 374. As more fully described in those decisions, variousUAW locals representing guards disaffiliated from the UAW in February 1948 and formeda separate International called Plant Guard Organizing Committee, directly affiliated withCIO. On June 2, 1948, after a Board decision disqualifying PGOC, the locals comprising thelatter union voted to disaffiliate from the CIO, which was effectuated by returning the charterand adopting the present name of UPGWA. MACK MANUFACTURING CORPORATION211Pacoszwas thereafter sent to Allentown to direct theorganizingof the guards. However, it appears that Gallina,committeeman and alternate shop chairmanofLocal 677UAW-CIO, conducted most if not all of the actual soliciting.Thus,Gallina admitted to Respondent's representatives thathe was helping to organize the guards and claimed that he hadthem all signed up. Moreover, the 16 applications for member-ship submitted to the Board in connection with the representa-tion case petition on July 17, 1952, were witnessed by Gallina.On July 10, 1952, preliminary to a layoff at the plant, andbefore a request for recognitionby UPGWA,the Respondentmet with representatives of Local 677 UAW-CIO to considermethods of layoff. The union representatives brought up thequestion of supervisors working while the shop was closed.According to Wenner, Respondent's industrial relations direc-tor, Gallina, who was also present at the meeting, said that theRespondent "better not have the supervision doing any work inthe shops because he had organized the gaurds and if oursupervision did any work the guards were (sic) inform him andin turn would bring chargesagainsthim." This testimony wassubstantially corroborated by Miller, Wenner's assistant, andby Respondent's contemporaneous notes on the meeting; it wasundenied by any other testimony.Local 504 UPGWA was chartered early in July 1952, theapplication cards and money having been received and thecharter issuedby Clarke,secretary-treasurerofUPGWA.On July 14, 1952, McGahey wrote Sweeney, the Local'spresident, welcoming him and the other guards into the Union,and stating that he was advising the Respondent of the Local'smajority and that a petition for electionwas being prepared forfiling on that date. The petition, filed-on July 17, was signed byMc Gahey.On about July 27, 1952, according to the testimony of Horn,the Respondent's chief guard, he was informed by another guardthat a meeting of the guards was being held in the Local 677UAW-CIO headquarters. Horn observed this meeting and sawsix guards enter the building after Gallina. The headquartersof Local 504 UPGWA are inthe home of its president, Sweeney.Local 504 UPGWA was thereafter certified following a Boardelection.4 The subsequent requests for bargaining were made byPacosz and McGahey, and Pacosz filed the charges herein.Although the Board, in the previous representation decision,found Local 504 UPGWA merely received temporaryassistanceduring its organizational period from Local 677 UAW-CIO, weare now of the opinion that the nature and extent of that assist-ance, which so far as the record indicates has not terminated,resulted in an "indirect" affiliation of those organizationswithin the meaning of Section 9 (b) (3) of the Act.4 There was a total of 32 eligible employees in the unit, of whom 31 participated in theelection conducted on October 20, 1952, 29 voting for and 1 against the Union, and 1 ballotwas challenged. 212DECISIONSOF NATIONAL LABOR RELATIONS BOARDCongress clearly intended by Section 9 (b) (3) that the unionrepresenting guards should be completely divorced from thatrepresenting nonguard employees.' While this would not appearto preclude a nonguard union from informing a guard union ofthe guards desire for organization, here Local 677 UAW-CIOnot only informed UPGWA but also conducted most, if not all,of the actualorganizing of the guards.Moreover,a meeting ofLocal 504 UPGWA was held, even after the demand for recogni-tion, at UAW-CIO headquarters, apparently attended by at leastone official of the nonguard union. These activities of thenonguard union were such that one of its officials could assert,with considerable validity and assurance,that he organized theguards and they would report to him.We believe that the actions of Local 677 UAW-CIO on behalfofLocal 504 UPGWA prevent a finding of that separationbetween the nonguard and guard unions required by Congressunder Section9 (b) (3). We find that Local 504 UPGWA wasindirectly affiliated with a nonguard union and therefore thatthe Respondent's refusal to bargain was not violative of Section8 (a) (5) and (1) of the Act. Accordingly, we shall dismiss thepresent complaint. We shall also revoke the certification ofLocal 504 UPGWA issued in Case No. 4-RC-1665 and dismissthe petition in that case.ORDERIT IS HEREBY ORDERED that the complaint in Case No.4-CA-854 be, and it hereby is, dismissed in its entirety.IT IS FURTHER ORDERED that the certification heretoforeissued inCase No. 4-RC-1665 to Amalgamated Plant Guards,Local 504, affiliated with International Union, United PlantGuard Workers of America, as the collective-bargaining repre-sentative of the guards of Mack Manufacturing Corporation,Allentown, Pennsylvania, be, and it hereby is, revoked and thepetition in that case is dismissed.Member Murdock took no part in the consideration of theabove Decision and Order.5 Legislative History of the Labor Management Relations Act, 1947, volume 2, pp 1541,1544.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge duly filed by International Union, United Plant Guard Workers of America,herein referred to as the International, the General Counsel of the National Labor RelationsBoard by the Regional Director for the Fourth Region (Philadelphia, Pennsylvania), issueda complaint dated May 21, 1953, against Mack Manufacturing Corporation hereinafter called MACK MANUFACTURING CORPORATION213theRespondent,alleging that the Respondent had engaged in and'was engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (a) (1) and(5) and Sec-tion 2 (6) and(7) of the National Labor Relations Act, as amended, 61 Stat. 136, 29 U. S. C.,Sub 1,Sec 141 et seg,hereinafter referred to asthe Act.With respect to the unfair labor practices,the complaint alleged in substance that theRespondent on or about March 16, 1953, and thereafter,refused to bargain collectivelywith Amalgamated Plant Guards,Local 504, affiliated with International Union,United PlantGuardWorkers of America,referred to herein as the Union,as the exclusive bargainingrepresentative of the Respondent's employees within an appropriate bargaining unit, althougha majority of the employees in such unit in a secret election conducted under the supervisionof the Board on October 29, 1952, had designated or selected the Union as their representa-tive for the purposes of collective bargaining,thereby interfering with, restraining, andcoercing its employees in the exercise of their rights guaranteed in Section 7 of the Act.The Respondent'sanswer duly filed admitted certain allegations of the complaint butdenied the commission of any unfair labor practices.Pursuant to notice,a hearing was held at Allentown, Pennsylvania,on July 15, 1953,before the undersigned Trial Examiner The General Counsel,the Respondent,and theUnion were represented at the hearing and all parties were afforded full opportunity to beheard,to examine and cross-examine witnesses,and to introduce evidence bearing on theissues.The parties were given the opportunity to present oral argument before the TrialExaminer,and to file briefs,proposed findings of fact, and conclusions of law.Upon the entire record in the case,the Trial Examiner makes the following:FINDINGS OF FACTI.THEBUSINESSOF THE RESPONDENTMack Manufacturing Corporation is engaged at its Allentown,Pennsylvania, plant in themanufacture and sale of trucks,buses, and other motor vehicles.Annually,the Respondentcauses raw materials valued at more than $ 5,000,000 to be shipped and transported to itsAllentown,Pennsylvania,plant to and through States of the United States other than theCommonwealth of Pennsylvania.Annually,theRespondent ships motor vehicles valued atmore than$25,000,000 to and through States of the United States other than the Common-wealth of Pennsylvania.Itwas stipulated at the hearing,and it is hereby found,that theRespondent is engaged in commerce within the meaning of the ActILTHELABOR ORGANIZATION INVOLVEDAmalgamated Plant Guards, Local 504, affiliated with International Union, United PlantGuard Workers of America,isa labor organization admitting to membership employeesof the RespondentIII.THE UNFAIR LABOR PRACTICES1.Theappropriate unit; representationby the Unionof a majority thereinOn October 17, 1952,after the usual proceedings,which includeda full hearing on therepresentation petitionfiled by the Union,and participatedin by all ofthe partiesinvolvedin the instant proceeding,the Board issued aDecisionand Directionof Election in CaseNo. 4-RC-1665 (unpublished)inwhich it found that "all plant guards and other guards asdefined inthe Act employed at the Employer's Allentown, Pennsylvania,plant but excludingprofessional employees,all other employees,and supervisors as definedin the Act," con-stitute a unit appropriate for the purposes of collective bargainingwithin themeaning ofSection9 (b) of the Act.In arriving at its decision the Board considered the following contentionsof the Respondentraised at the hearing on the representation petition or in its briefsubsequently filed that:(1) TheUnion,which restricts its membership to guards,is directly or indirectlyaffiliatedwitha labor organiz4tion admitting to membership employeesother thanguards and isthereforeineligibleto be certifiedas the bargaining representativeof the Respondent' guards;(2) FrankGallina,committeeman and alternateshopchairmanof Local 677, UAW-CIO,which represents the Respondent's production and maintenanceemployees, activelyassisted Z 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDinorganizing the guards by distributing and witnessing their application cards; (3) Gallinastated the guards would inform him if any supervisors worked during a plant layoff, and(4) on one occasion certain guards attended a meeting in the CIO hall where Gallina was alsopresentThe Board found these contentions without merit, stating in its decision "althougha certain degree of comity may exist between the Petitioner (Union) and the CIO Local, weare of the opinion that the Petitioner (Union) merely received temporary assistance duringitsorganizational period and remains free to formulate its own policies and determine itsown actions as part of an International which is not affiliated with any other labor organiza-tionAccordingly, we find the Petitioner (Union) is not affiliated, directly or indirectly, withany labor organization admitting to membership employees other than guards and is there-fore eligible to represent the Employer's (Respondent) guardsWestinghouse Electric Cor-poration (Lima, Ohio, plant), 96 NLRB 1250, International Harvester Company, 81 NLRB374.An election pursuant to the said direction was held on October 29, 1952. Of the 31 em-ployees 1 who participated therein, 30 cast votes for the Union, 1 cast a vote against theUnion.On November 6, 1952, the Regional Director for the Fourth Region on behalf of the Boardcertified the Union as the representative of a majority of the employees of the Respondentin the unit theretofore found by the Board to be appropriateIn accordance with the Board's Decision and the stipulation of the parties herein, I findthat"all plant guards and other guards as defined in the Act employed at the Respondent'sAllentown,Pennsylvania, plant but excluding professional employees, all other employees,and supervisors as defined in the Act" constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act It is further found thaton and at all times after October 29, 1952, the Union was, and now is, the duly designatedbargaining representative of all of the employees in the appropriate bargaining unit for thepurposes of collective bargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment2.The refusal to bargainItwas stipulated at the hearing that on or about March 16, 1953, and on or about March 25,1953, the Union requested the Respondent to bargain with it as the exclusive representativeof the employees in the unit herein found appropriate and the Respondent refused to bargainThus the issue for determination is, in effect, whether the Respondent's refusal to bargainwith the Union constituted a violation of the Act or as the Respondent contends it properlyrefused to bargain because it believed that the Board's certification of the Union was notcorrect under the provisions of the Act, in that the Union is directly or indirectly affiliatedwith an organization which admits to membership employees other than guards.In furtherance of its position, the Respondent at the hearing herein offered evidence whichwas incorporated in a stipulation entered into by the parties that Frank Gallina, a committee-man and alternate shop chairman of Local 677, UAW-CIO, which represents the Respondent'sproduction and maintenance employees, witnessed the signatures on the 16 application cardspresented by the Union to the Board when it filed its petition for representation in Case No.4-RC-1665 1 It is noted, however, that while the record in the representation proceedingdoes not specifically reveal that Gallina's name appears as witness on the 16 applicationcards, counsel for the Union stated on the record that the Union "was willing to concedethe possibility that these cards presented to the Board may have been witnessed by Gallina."Moreover, the Board had before it in the representation proceeding the fact that Gailinaactively assisted in organizing the guards and in distributing and witnessing their applicationcards. In its Decision and Direction of Election, the Board noted Gallina's activities andfound them to be "temporary" during the Union's organizational period.iThe record reveals that there were 32 eligible voters.2While this evidence cannot be said to be newly discovered, and it appears from the recordin the representation proceeding that it was then available to the Respondent, it was never-theless received in order to have a complete picture of Gallina's activities at the time oftheorganization of the Union. Cf. Pittsburgh Plate Glass Company v. N L. R. B., 313U. S. 146, 161-162; N. L R. B. v. West Kentucky Coal Company, 152 F. 2d 198 (C. A 6),cert.denied 328 U. S 866; Allis-Chalmers Manufacturing Company v N. L. R. B , 162F. 2d 435 (C. A. 7) MACK MANUFACTURING CORPORATION215Ido not consider that this evidence added to the evidence regarding Gallina's assistanceto the Union already considered by the Board sufficient to make a finding that the Union isaffiliatedwith an organization which admits to membership employees other than guards. Ifind, as did the Board, that Gallina's activities during the organizational period were merely"temporary assistance" to the Union, and that the Union is not affiliated, directly or in-directly, with any labor organization admitting to membership employees other than guards.Upon the foregoing and the record as a whole, it is found that the Respondent on March 16,1953, and at all times thereafter, has refused to bargain collectively with the Union as theexclusive representative of its employees in an appropriate unit and has thereby interferedwith,restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in connectionwith the operations of the Respondent described in section I, above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, it will be recom-mended that Respondent cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. Since it has been found that the Respondent hasrefused to bargain collectively with the Union as the exclusive representative of its employeesinan appropriate unit, it will be recommended that the Respondent, upon request, bargaincollectivelywith the Union as the exclusive bargaining representative of all employees inthe bargaining unit described herein with respect to wages, rates of pay, hours of employ-ment, or other conditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement.Upon the basis of the above findings of fact, and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Amalgamated Plant Guards, Local 504, affiliated with International Union, United PlantGuard Workers of America, is a labor organization within the meaning of Section 2 (5) of theAct.2.The following employees constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act: All plant guards and other guardsas defined in the Act employed at the Respondent's Allentown, Pennsylvania, plant but ex-cludingprofessionalemployees, all other employees, and supervisors as defined in theAct3.Amalgamated Plant Guards, Local 504, affiliated with International Union, United PlantGuard Workers of America, was on October 29, 1952, and at all times thereafter has been theexclusive representative of all employees in the aforesaid unit for the purposes of collectivebargaining within the meaning of Section 9 (a) of the Act4.By refusing on March 16, 1953, and at all times thereafter, to bargain collectively withAmalgamated Plant Guards, Local 504, affiliated with International Union, United Plant GuardWorkers of America, as the exclusive representative of all of its employees in the aforesaidunit, the Respondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (5) of the Act5By said acts the Respondent has interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act and has engaged in and isengagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.6The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act[Recommendations omitted from publication.] 216DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that:WE WILLbargain collectively upon request with Amalgamated Plant Guards, Local504, affiliated with International Union, United Plant Guard Workers of America, as theexclusive representative of all employees in the bargaining unit described below withrespect to wages, rates of pay, hours of employment or other conditions of employmentand, if an understanding is reached,embody such understanding in a signed agreement.The bargaining unit is:All plant guards and other guards as defined in the Act, employed at our Allen-town,Pennsylvania, plant but excluding professional employees and supervisorsas defined in the Act.WE WILL NOTin any like or related manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labor organiza-tions,to join or assist the above-named union,or any other labor organization, tobargain collectively through representatives of their own choosing,and to engage inconcerted activities for the purpose of collective bargaining or other mutual aid orprotection.All our employees are free to become or remain members of this unionor any other labor organization.MACK MANUFACTURING CORPORATION,Employer.Dated................By..............................................................................................(Representative)(Title)The notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.SOUTHERN RADIO AND TELEVISION EQUIPMENT COMPANY,TELEVISION STATION WTVJandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, LOCAL NO.349,AFL, Petitioner. Case No. 10-RC-2398. November 25,1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John S. Patton,hearing officer.The hearing officer'srulingsmade at thehearing are free from prejudicial error and are hereby af-firmed. IIThe Intervenor, International Alliance of Theatrical Stage Employees and Moving PictureMachine Operators of the United States and Canada, AFL, contends that the hearing officererred in granting the Employer's motion to revoke a subpena requiring the Employer toproduce certain records. We find no merit in this contention. We agree with the hearingofficer that the records sought relate to matters fully covered by the record and would bemerely cumulative in nature.107 NLRB No. 67.